I do not think the school-bus driver was guilty of negligence in this case. The majority opinion in effect holds that the duty of the driver was to deposit the child on the same side of the road as his home, which I think is unreasonable, *Page 15 
as is indicated by the statute which provides that the bus stop on the right side of the highway. If the child had waited until the bus had gone before he attempted to cross the road, the situation would be the same. If the driver can be charged with anticipating that the child would carelessly cross the highway immediately upon alighting, he can also be charged with anticipating that he would do so after the bus had departed. In this case the driver stopped on the side of the highway, and off of it. In so doing he made it necessary for only one child to cross the highway at that point instead of several, which would have been the case had he stopped on the right side of the highway. Our law requires that the children be deposited in a place of safety. This requirement was fulfilled in this case, and it can not reasonably be said that the nature of the place was changed by subsequent conduct of an injured party. The bus driver, by taking the boy in his arms and seating him within the filling-station and cautioning him about crossing the highway, would, under the reasoning in the majority opinion, still be negligent if the boy was later injured crossing the road, because he should have anticipated that the child would carelessly cross the road. If the law requires the driver to deposit every child on the same side of the highway as his home, I am wrong in my view. I do not think it is required. If it is, it is not being done.